Citation Nr: 1205352	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a prostate disability.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable rating for residuals of a left clavicle fracture.

5.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Huntington, West Virginia, Regional Office (RO), on behalf of the Detroit, Michigan RO, of the Department of Veterans Affairs (VA), that denied service connection for a prostate disability; denied service connection for degenerative disc disease of the cervical spine; granted service connection for tinnitus and assigned a 10 percent initial rating effective March 29, 2007; denied a compensable rating for residuals of a fracture of the left clavicle; and denied a compensable rating for bilateral hearing loss.  

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in September 2010.  In September 2011, he testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of the proceedings are included in the claims folder.  

In a December 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective December 4, 2008.  This is considered a full grant of the benefit sought on appeal and a notice of disagreement with either the rating or effective date assigned is not currently in the file.  Hence, the issue is not currently before the Board and will not be addressed in this decision.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability has been raised by the record.  (The Board observes that service connection for residuals of a low back injury was previously denied in a May 1972 rating decision.)  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue of whether new and material evidence has been received to reopen a claim for service connection for a low back disability is referred to the AOJ for appropriate action.   

The issue of entitlement to service connection for degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On September 13, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of his appeal on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus was requested.  

2.  The Veteran was treated for prostatitis in service; current medical evidence shows that the Veteran's prostate is normal and no chronic disability has been diagnosed.  

3.  The Veteran's residuals of a left clavicle fracture are manifested by subjective complaints of pain, with full range of motion without additional limitation of motion upon use and with functional impairment.  

4.  Audiometric findings in October 2007 and November 2010 show that the Veteran had no worse than Level I hearing acuity in his right ear and Level I hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  A chronic prostate disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  The criteria for a compensable rating for residuals of a left clavicle fracture have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2011).  

4.  The criteria for a compensable rating for service-connected bilateral hearing loss have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the appellant testified at his September 2011 hearing before the undersigned Veterans Law Judge that he wished to withdraw his appeal on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  (Travel Board Hearing transcript, page 3).  Hence, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue and it is dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In April 2007 and December 2007 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examination reports, the Veteran's statements and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran that are relevant to the issues addressed in this decision.  

The Board observes that the September 2011 hearing transcript shows that the Veteran submitted additional evidence at his hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  This evidence was discussed in depth and appears to include records that are relevant only to the claim for service connection for degenerative disc disease of the cervical spine.  The records were noted to be medical records from the Veteran's period of employment with General Motors for the period from 1972 through his retirement in 2006.  Since he filed his claim in 2007, these records would not be relevant in rating his service-connected clavicle and/or hearing disabilities since they are outside the rating period.  Moreover, the Veteran specifically testified that his private physician has not indicated that he has a current prostate condition and he has not had treatment for his prostate since the 1980s.  At his VA examination in January 2010, the Veteran testified that he has not had any treatment for his prostate since 1970 (See January 2010 VA examination, page 38).  Moreover, as will be discussed in depth below, the Veteran does not currently have a prostate disability.  Hence, any private medical records for the period from 1972 to 2006 would not be relevant to this claim, since again, the documents would be outside the rating period.  Accordingly, the Board finds that the record is complete with regard to the issues addressed in this decision and a remand is not warranted under the facts presented here.  

The Veteran was afforded VA examinations in conjunction with his claim.  The examination reports in the file reflect that the examiners reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions with rationale, consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that they are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's service treatment records show that he was treated for prostatitis in April 1970.  Upon separation examination in December 1971, no chronic prostate disability was found.  Upon VA examination in January 2010, the Veteran could not provide a date of onset of prostate problems.  He denied treatment for his prostate since 1970.  He denied urinary symptoms.  Rectal examination found a normal prostate.  The examiner concluded that the Veteran's prostate was normal and no chronic prostate disability was diagnosed.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  In the absence of any currently diagnosed prostate disability, there is no disability for which service connection may be granted.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has testified that he has a "swollen prostate" as well as urinary problems.  Here, the question of diagnosis of a chronic prostate disability is not lay-observable and requires medical expertise.  Moreover, the clinical evidence in the record shows that the Veteran's prostate was found to be clinically normal.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Residuals of a Left Clavicle Fracture

The Veteran's residuals of a left clavicle fracture are currently rated noncompensable under Diagnostic Code 5203, for impairment of the clavicle or scapula.  The Veteran is right-handed; hence, his left shoulder is his minor extremity.  To warrant a 10 percent rating, there must be impairment of the clavicle or scapula with malunion, or nonunion without loose movement.  A 20 percent rating requires evidence of dislocation, or nonunion of the clavicle or scapula of the minor arm with loose movement.  The disability may also be rated based on the impairment of function of the contiguous joint.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2011).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  

Under Diagnostic Code 5201, a 20 percent rating is provided for limitation of motion of the minor arm at shoulder level, or for limitation of motion of the minor arm midway between side and shoulder level.  The next-higher 30 percent rating may be assigned for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

Upon VA examination in October 2007, the Veteran gave a history of a left clavicle fracture and complained of pain in the acromioclavicular joint.  It was noted that there was no angulation, no false joint, no malunion and no nonunion of the left clavicle.  It was noted that there was a deformity, but the specific form of deformity was not reported.  There were no signs of infection and no signs of bone disease.  Range of motion of the left shoulder was abduction from 0 degrees to 180 degrees; forward flexion from 0 degrees to 180 degrees; internal rotation from 0 degrees to 90 degrees; and external rotation from 0 degrees to 90 degrees.  All planes of motion were noted to be without pain and no change with repetitive movement.  There was mild atrophy of the left arm.  X-rays showed an old healed left clavicular fracture.  There was no left acromioclavicular separation or dislocation, no acute fracture, and no foreign body.  The diagnosis was well-healed left clavicle fracture with no significant occupational effect and no problem with usual daily activities.  

Upon VA examination in January 2010, similar findings were made.  Range of motion of the left shoulder was abduction from 0 degrees to 180 degrees; forward flexion from 0 degrees to 180 degrees; internal rotation from 0 degrees to 90 degrees; and external rotation from 0 degrees to 90 degrees.  There was no objective evidence of pain with active motion on the left side; there was no additional limitation of motion or pain with repetitive motion and no additional limitations after repetitive motion.  There was no joint ankylosis.  X-rays showed an old fracture with deformity of the mid-clavicle and minimal osteoarthritic changes of the acromioclavicular joint.  Otherwise, the study was negative.  There was mild acromioclavicular joint separation of the right measuring 1.1 centimeter with weight-bearing.  The diagnosis was well-healed left clavicle fracture with mild acromioclavicular separation and without significant occupational effect or problems with usual daily activities.  

The Veteran also underwent a VA peripheral nerves examination in November 2010 to assess his complaints of neurological complications secondary to his service-connected left clavicle fracture residuals.  However, clinical evaluation showed that the Veteran's complaints of numbness and pain with diminished grip was not caused by or the result of the Veteran's service-connected shoulder disability because there were normal peripheral nerves of both the upper and lower extremities.  

The Veteran clearly does not have malunion or nonunion without loose movement of the clavicle.  The clinical evaluations as well as the X-rays showed that those findings were not evident.  Hence, a compensable rating under Diagnostic Code 5203 may not be granted.  With regard to evaluating the impairment of function of the contiguous joint, the Board notes that both VA orthopedic evaluations found that there was no functional impairment of the Veteran's left arm.  Moreover, to qualify for a higher rating for his left shoulder disability under Diagnostic Code 5201, the evidence must show that his motion is limited to 25 degrees from his side.  However, the competent, objective medical evidence in the file shows that the Veteran's range of motion far exceeds that - in fact, it was demonstrated to be virtually full in all planes on both clinical evaluations in October 2007 and January 2010.  See 38 C.F.R. § 4.71, Plate I, Mariano, supra.  Moreover, although the Veteran has complained of pain in the joint, both VA examinations found that there was no pain on motion and no further factors limiting his motion or his functional abilities as required by the regulations as well as DeLuca, supra.  Hence, a compensable rating under Diagnostic Codes 5201 or 5003-5010 is not warranted by the evidence of record.  

To the extent that the Veteran asserts that he has neurological impairment secondary to his service-connected left clavicle fracture, the Board points out that a peripheral nerves examination in November 2010 concluded that the Veteran did not have neurological symptoms associated with his healed clavicle fracture.  Hence, the Board concludes that a separate rating based on neurological symptoms is not warranted during the appeal period.

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's left shoulder/clavicle disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  For example, the appellant is not competent to state that his subjective numbness is secondary to his left shoulder disability in contrast to his nonservice-connected neck disability.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his residual left clavicle fracture disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for residuals of a left clavicle fracture must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss

The criteria for evaluating hearing impairment call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  38 C.F.R. § 4.85 (2011).  These results are then charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to a compensable or higher evaluation for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted without hearing aids.  It also addresses exceptional patterns of hearing loss, for example, when the puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2011).  

At a VA fee-basis audiological examination in October 2007, audiometric studies revealed puretone thresholds of 10, 15, 60 and 50 decibels in the right ear and 5, 60, 65, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The average pure tone threshold in the right ear was 33.75 decibels and in the left ear was 47.5 decibels.  Speech discrimination ability was 96 percent bilaterally.  The examiner diagnosed bilateral hearing loss.  

At a VA fee-basis audiological examination in November 2010, audiometric studies revealed puretone thresholds of 15, 25, 60 and 55 decibels in the right ear and 15, 65, 65, and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The average pure tone threshold in the right ear was 39 decibels and in the left ear was 53 decibels.  Speech discrimination ability was 98 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral hearing loss that was essentially unchanged since previous audiometric testing.  

The findings on the Veteran's audiometric studies in October 2007 and November 2010 correlate to a designation of level I hearing in the right ear and level I hearing in the left ear.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.  A more severe level of hearing loss has not been clinically demonstrated during the appeal period.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected bilateral hearing loss at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his level of hearing loss is more severely disabling, particularly with regard to his difficulty hearing people speak, and that he should be compensated accordingly.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical application of the rating schedule results in a noncompensable rating under Diagnostic Code 6100.  

With respect to an extraschedular rating and the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of bilateral hearing loss disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Alemany, Gilbert, supra.  


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.  

Service connection for a prostate disability is denied.

A compensable rating for residuals of a left clavicle facture is denied.

A compensable rating for bilateral hearing loss is denied.  


REMAND

At his personal hearing before the undersigned Veterans Law Judge in September 2011, it was noted that additional evidence had been accepted for the record with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  Specifically, the Veteran testified that the records were medical reports from his period of employment after service with General Motors and dated between 1972 and his retirement in 2006.  However, upon inspection of the records, it was noted on the transcript that the records received were dated beginning in 1995.  A review of the file at this time fails to show that any records from General Motors were associated with the file after the hearing.  Additionally, the Veteran testified that General Motors may have records dating from 1972.  As discussed in the decision above, these records are of primary relevance to the Veteran's claim for service connection for a cervical spine disability since he alleges continued treatment and complaints of neck pain following a slip on ice that occurred in service (including private reports from a Dr. Merald Turner).  The Board finds that a remand is necessary to locate the records submitted at the hearing and to associate them with the file, and also to ensure that all relevant private medical reports have been obtained if they are available.  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the packet of evidence submitted by the Veteran at his personal hearing before the undersigned Veterans Law Judge in September 2011.  Such documents were noted to be medical reports from the Veteran's period of employment after service with General Motors.  If such documents cannot be located, notify the Veteran and his representative, and ask the Veteran and his representative to send in additional copies of the records discussed at his hearing.  

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for a cervical spine disability since his discharge from service.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment reports, records from a Dr. Merald Turner, and records from General Motors during the Veteran's period of employment from 1972 to 2006.  (Duplicate records should not be placed in the claims file).  

3.  After associating all outstanding records with the claims folder, if and only if these records show treatment for a neck disability within two years of his discharge from active duty, schedule the Veteran for a VA joints examination to determine the etiology of the claimed degenerative disc disease of the cervical spine.  The claims file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records, private medical records, and lay statements and testimony that he injured his neck when he slipped on ice in service.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based:  

a.  Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic cervical spine disability (to include degenerative disc disease) that began in or is otherwise related to his active military service?

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for degenerative disc disease of the cervical spine.  If the benefit sought on appeal is not allowed, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


